Citation Nr: 0639307	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-11 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected status post anterior cruciate ligament 
repair of the right knee.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from January to October 
1997.  

In April 2004, the Board of Veterans' Appeals (Board) 
restored the prior 20 percent evaluation for service-
connected status post anterior cruciate ligament repair of 
the right knee, effective on May 1, 2003, and remanded the 
issues currently on appeal to the RO for additional 
development.  



FINDINGS OF FACT

1.  The medical evidence shows no more than moderate right 
knee subluxation or instability.  

2.  The medical evidence does not show limitation of flexion 
of the right leg to less than 45 degrees or limitation of 
extension to more than 10 degrees.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected status post anterior 
cruciate ligament repair of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5299-5257 (2006).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected arthritis of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5010, 5160, 5161 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

Although the United States Court of Appeals for Veterans 
Claims (Court) has held that the notice and assistance 
provisions of VCAA should be provided to a claimant prior to 
any adjudication of the claim, Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), notice was provided later in the appeal 
process on the issue on appeal.  

The Court's decision did not contain a remedy under such 
facts, and there appears to be no effective remedy available 
given these circumstances.  Nevertheless, in May 2004, the RO 
sent the veteran a letter, with a copy to her representative, 
in which she was informed of the requirements needed to 
establish to an increased rating.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information she was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The duty to notify includes informing the veteran that se 
must send in all evidence in her possession pertaining to her 
claim.  38 C.F.R. § 3.159(b)(1).  The May 2004 VA letter 
stated "[i]f there is any other evidence or information that 
you think will support your claim, please let us know.  If 
the evidence is in your possession, please send it to us."  
Consequently, the duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if 
either of her increased rating claims was granted.  

However, since the veteran's claims are being denied, no new 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

In this regard, relevant VA examinations were conducted in 
June and November 2004.  The Board concludes that all 
available evidence that is pertinent to the claims decided 
herein has been obtained and that there is sufficient medical 
evidence on file on which to make a decision.  

The veteran has been given ample opportunity to present 
evidence and argument in support of her claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Specific Criteria

Traumatic arthritis is rated as analogous to degenerative 
arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis is 
generally rated on the limitation of motion of the affected 
joint.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Under Diagnostic Code 5260, a no percent evaluation is 
warranted where flexion of the leg is limited to 60 degrees; 
a 10 percent evaluation where flexion is limited to 45 
degrees; a 20 percent evaluation where flexion is limited to 
30 degrees; and a maximum 30 percent evaluation where flexion 
is limited to 15 degrees.  

Under Diagnostic Code 5261, a no percent evaluation requires 
extension of the leg limited to five degrees; a 10 percent 
evaluation requires extension limited to 10 degrees; a 20 
percent evaluation requires extension limited to 15 degrees; 
a 30 percent evaluation requires extension limited to 20 
degrees; a 40 percent evaluation requires extension limited 
to 30 degrees; and a maximum 50 percent evaluation requires 
extension limited to 45 degrees.  

See also 38 C.F.R. § 4.71, Plate II (2006) which reflects 
that normal flexion and extension of a knee is from 0 degrees 
of extension to 140 degrees of flexion.  

Diagnostic Code 5257 provides a 10 percent disability rating 
for slight recurrent subluxation or lateral instability; a 20 
percent disability rating is warranted for moderate recurrent 
subluxation or lateral instability; and a 30 percent 
disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  

In VAOPGCPREC 9-98, the VA General Counsel further explained 
that, when a veteran has a knee disability evaluated under 
Diagnostic Code 5257, to warrant a separate rating for 
arthritis based on x-ray findings, the limitation of motion 
need not be compensable under Diagnostic Code 5260 or 
Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a no-percent (noncompensable) 
rating, or, consistent with 38 C.F.R. § 4.59 (which 
specifically provides that, when a veteran has arthritis that 
is productive of actually painful motion due to instable or 
maligned joints due to healed injury, the disability is 
entitled to the minimum compensable evaluation for the joint, 
i.e., 10 percent under either Diagnostic Code 5260 or 5261).  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v 
Derwinski, 1 Vet. App. 484, 488 (1991).  

Analysis

The veteran's service-connected status post anterior cruciate 
ligament repair of the right knee is assigned a 20 percent 
evaluation under Diagnostic Codes 5299-5257.  

A designation of Diagnostic Code 5299 reflects that the 
disability is a condition not specifically listed in the 
Rating Schedule, and hyphenation with 5257 indicates that the 
disability has been rated as analogous to recurrent 
subluxation or lateral instability.  See 38 C.F.R. §§ 4.20, 
4.27 (2006).   

A separate 10 percent evaluation was assigned for arthritis 
of the right knee under Diagnostic Code 5010, which, as noted 
above, involves ratings based on limitation of motion.  

To warrant a rating in excess of 20 percent for the veteran's 
status post anterior cruciate ligament repair of the right 
knee, there would need to be evidence that more nearly 
approximates severe subluxation or lateral instability of the 
knee.  

Although there is some evidence of right knee instability in 
the record, the veteran denied problems with instability on 
VA examinations in June and November 2004.  No lateral or 
medial instability was found on examination in November 2004.  

The veteran has referred to the findings on magnetic 
resonance imaging (MRI) of the right knee in January 2005 to 
support her claim for an increased evaluation.  

In fact, the January 2005 MRI findings of a thinning anterior 
cruciate ligament graft, osteochondral defect with probable 
intraarticular loose body, small undersurface oblique tear in 
the posterior horn of the lateral meniscus, and mild 
infrapatellar edema are not findings of specific functional 
ability.  While these findings may impact the functional 
ability of the veteran's right knee, they are not findings of 
functional impairment, such as the VA examination findings 
cited hereinabove.  

Consequently, because the medical evidence on file does not 
show more than moderate lateral instability of the right 
knee, a rating in excess of 20 percent for service-connected 
status post anterior cruciate ligament repair of the right 
knee is not warranted under the rating schedule.  

To warrant a rating in excess of 10 percent for knee 
disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, medical evidence of limitation of 
flexion of the right leg to more nearly approximate 30 
degrees is required.  

Alternatively, a rating in excess of 10 percent is warranted 
under Diagnostic Code 5261 when there is evidence of 
limitation of extension of the right leg that more nearly 
approximates 15 degrees.  

Despite x-ray evidence of degenerative disease, motion of the 
right leg has been from at least 5 to 110 degrees on 
examinations since March 2000, with motion from 0 to 110 
degrees on the most recent VA examination in November 2004.  

Although the veteran has complained of pain and swelling, 
there is no evidence of additional limitation of joint 
function due to weakness, fatigue, or incoordination.  

Based on the above, the Board concludes that the medical 
evidence does not show sufficient limitation of either 
flexion or extension of the right leg to warrant a rating in 
excess of 10 percent for arthritis.  

The Board has considered whether another rating code is 
"more appropriate" than the ones used by the RO to rate the 
veteran's right knee disabilities.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

However, as there is no evidence of ankylosis (Diagnostic 
Code 5256), dislocated semilunar cartilage with locking and 
joint effusion (Diagnostic Code 5258), or impairment of the 
tibia and fibula, which are the only codes that provide an 
evaluation higher than 10 percent for knee disability, the 
Board finds that the rating codes assigned to the veteran's 
service-connected status post anterior cruciate ligament 
repair of the right knee and arthritis of the right knee are 
the most appropriate codes available.  See 38 C.F.R. § 4.71a 
(2006).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

As Diagnostic Code 5257 is not based on limitation of motion, 
DeLuca does not apply to the issue of entitlement to an 
evaluation in excess of 20 percent for service-connected 
status post anterior cruciate ligament repair of the right 
knee.  

With respect to the issue of an evaluation in excess of 10 
percent for service-connected arthritis of the right knee, it 
is noted that range of motion of the right leg is much 
greater than required for a compensable evaluation, which 
means that the veteran's current 10 percent evaluation for 
arthritis of the right knee includes consideration of pain on 
motion.  However, as noted, there was no evidence of 
additional limitation of joint function due to weakness, 
fatigue, or incoordination on VA examination in November 
2004.  

Consequently, the disability has not been shown to result in 
such disabling pain and functional impairment as to warrant 
consideration of assignment of a rating in excess of 10 
percent under the criteria of 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca.  

Although it is possible to award separate evaluations for 
knee disability when there is evidence of compensable 
limitation of both flexion and extension of the knee, the 
medical evidence on file does not show compensable limitation 
of flexion and extension of the right leg.  See VAOPGCPREC 9-
04; 69 Fed. Reg. 59990 (2004) (rating limitation of flexion 
and extension of the leg separately under Diagnostic Codes 
5260 and 5261).  



ORDER

An evaluation in excess of 20 percent for the service-
connected status post anterior cruciate ligament repair of 
the right knee is denied.

An evaluation in excess of 10 percent for the service-
connected arthritis of the right knee is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


